DETAILED ACTION
Status of the Application
	Claims 1-6, 8-15 are pending.
	The present application is being examined under the pre-AIA  first to invent provisions.
	Applicant’s amendment of claims 1-6, 8 and cancellation of claim 7 as submitted in a communication filed on 4/8/2022 is acknowledged.
	Applicant’s election of Group II, claims 7-15, drawn in part to a nucleic acid encoding a recombinant ketoreductase polypeptide, a host cell comprising said nucleic acid, and a method to recombinantly produce said recombinant ketoreductase by culturing said host cell, as submitted in a communication filed on 4/8/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
In a telephone conversation with Ms. Melanie Neely Willis on 6/2/2022, an agreement was reached to amend the specification, file a terminal disclaimer, amend claims 1, 9 and cancel claim 3 to place the application in condition for allowance.   

Terminal Disclaimer
The terminal disclaimer filed on 6/1/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,644,189, 9,605,290, 10,988,739, 10,870,835, 10,851,397, 10,752,926, 10,597,641, 10,590,396, 10,544,401, 10,253,303, 10,227,572, 10,100,288, 10,047,348, 9,873,863, 9,719,071, 9,382,519, 9,133,442, 8,980,605, 8,877,475, 8,673,607, 8,470,572, 8,455,230, 8,415,126, 8,227,229, 8,071,347, 9,963,683, 9,803,178, and 9,422,531 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Priority
Acknowledgment is made of a claim for domestic priority under 35 U.S.C. 119(e) to  provisional application No. 60/972,058 filed on 09/13/2007.
Acknowledgment is made of a claim for domestic priority under 35 U.S.C. 120 or 121 to US application No. 16/253,972 filed on 1/22/2019, 16/126,761 filed on 09/10/2018, 15/915,927 filed on 03/08/2018, 15/840,381 filed on 12/13/2017, 15/353,165 filed on 11/16/2016,  14/501,416 filed on 09/30/2014 , 13/970,284 filed on 08/19/2013, 13/682,600 filed on 11/20/2012, and 12/210,195 filed on 09/13/2008

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/14/2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings submitted on 1/14/2021 have been reviewed and are accepted by the Examiner for examination purposes.

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Ms. Melanie Neely Willis on 6/2/2022.
Please replace the first paragraph of the specification as follows:

 [0001] This application is a Continuation of co-pending US Pat. Appln. Ser. No. 16/253,972, filed January 22, 2019, now  US Pat. No. 10,927,351, which is a continuation of US Pat. Appln. Ser. No. 16/126,761, filed September 10, 2018, now US Pat. No. 10,227,572 which is a continuation of US Pat. Appln. Ser. No. 15/915,927, filed March 8, 2018, now US Pat. No. 10,100,288, which is a Continuation of US Pat. Appln. Ser. No. 15/840,381, filed December 13, 2017, now US Pat. No. 9,951,318, which is a Continuation of US Pat. Appln. Ser. No. 15/353,165, filed November 16, 2016, now US Pat. No. 9,873,863, which is a Divisional of US Pat. Appln. Ser. No. 14/501,416, filed September 30, 2014, now US Pat. No. 9,528,131, which is a Continuation of US Pat. Appln. Ser. No. 13/970,284, filed August 19, 2013, now US Pat. No. 8,852,909, which claims benefit under 35 U.S.C. § 120 to US Pat. Appln. Ser. No. 13/682,600, filed November 20, 2012, now US Pat. No. 8,512,973, which is a Divisional of US Pat. Appln. Ser. No. 12/210,195, filed September 13, 2008, now US Pat. No. 8,748,143, which claims priority under 35 U.S.C. § 119(e) to US Prov. Pat. Appln. Ser. No. 60/972,058, filed September 13, 2007, all of which are incorporated herein by reference in their entireties and for all purposes.

Please cancel claim 3.
Please replace claims 1 and 9  as follows:

1. 	An engineered polynucleotide encoding a recombinant ketoreductase polypeptide capable of stereoselectively reducing acetophenone to (S)-1-phenethanol, wherein said polypeptide comprises an amino acid sequence that is at least 95% identical to the reference sequence of SEQ ID NO: 119, wherein said ketoreductase polypeptide is capable of reducing acetophenone to (S)-1-phenethanol at a rate greater than the rate capable by the ketoreductase polypeptide having the sequence of SEQ ID NO: 6. 

9.	The vector of claim 8, wherein said polynucleotide is operably linked to regulatory sequences suitable for expression of said polynucleotide in a suitable host cell.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance.  Although the prior art discloses nucleic acids encoding ketoreductases, the Examiner has found no teaching or suggestion in the prior art directed to a polynucleotide that encodes a ketoreductase having at least 95% sequence identity to the polypeptide of SEQ ID NO: 119, wherein said ketoreductase is capable of reducing acetophenone to (S)-1-phenethanol at a rate greater than the rate capable by the ketoreductase polypeptide having the sequence of SEQ ID NO: 6. Therefore, claims 1-2, 4-6, 8-15, directed to (i) a polynucleotide that encodes a ketoreductase having at least 95% sequence identity to the polypeptide of SEQ ID NO: 119, wherein said ketoreductase is capable of reducing acetophenone to (S)-1-phenethanol at a rate greater than the rate capable by the ketoreductase polypeptide having the sequence of SEQ ID NO: 6, (ii) an expression vector that comprises the polynucleotide of (i), (iii) a host cell that comprises the vector of (ii), and (iv) a method for producing a ketoreductase, wherein said method comprises culturing the host cell of (iii) and recovering the ketoreductase, are allowable over the prior art of record.
While claims 1-2, 4-6, 8-15 could be rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over  claims of US Patent No. 9,644,189, 9,605,290, 10,988,739, 10,870,835, 10,851,397, 10,752,926, 10,597,641, 10,590,396, 10,544,401, 10,253,303, 10,227,572, 10,100,288, 10,047,348, 9,873,863, 9,719,071, 9,382,519, 9,133,442, 8,980,605, 8,877,475, 8,673,607, 8,470,572, 8,455,230, 8,415,126, 8,227,229, 8,071,347, 9,963,683, 9,803,178, and 9,422,531, the timely submission of a terminal disclaimer obviates such rejection.    

Conclusion
Claims 1-2, 4-6, 8-15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.





/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
June 2, 2022